department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eb qp4 genin-103575-18 o f f i c e o f t h e c h i e f c o u n s e l number release date uil ---------------- ------------------------------- -------------------------- dear -------------- this letter responds to your request for information dated january according to your letter you turn ½ in and wish to arrange your retirement account distributions and avoid the penalty for underpayment of the required minimum distributions rmd under sec_401 of the internal_revenue_code you have proposed a hypothetical distribution schedule and have asked whether it satisfies the rmd requirements under the hypothetical distribution schedule you propose that amounts paid during the period from date to date be counted towards the rmd requirement and that those same amounts also be counted towards the rmd requirement sec_1_401_a_9_-5 question-and-answer-1 c provides the distribution required to be made on or before the employee’s required_beginning_date shall be treated as the distribution required for the employee’s first distribution calendar_year the required_minimum_distribution for other distribution calendar years including the required_minimum_distribution for the distribution calendar_year in which the employee’s required_beginning_date occurs must be made on or before the end of that distribution calendar_year emphasis added internal_revenue_service irs publication page similarly provides the distribution required to be made by april is treated as a distribution for the starting year the starting year is the year in which the participant meets or above whichever applies after the starting year the participant must receive the required_distribution for each year by genin-103575-18 december of that year if no distribution is made in the starting year required distributions for years must be made in the next year one by april and one by december emphasis added under sec_401 an rmd is generally required to be made for the calendar_year in which an individual turns ½ the individual is given until the individual’s required_beginning_date generally april after the calendar_year in which the individual turns ½ to make the rmd for that year separate rmds are required to be made for each calendar_year after that year including the calendar_year in which the required_beginning_date occurs the same amount distributed cannot be claimed to satisfy the rmd for two separate years - ie the rmd for the calendar_year in which the individual turns ½ and the rmd for the next calendar_year see irs publication page which provides that if no distribution is made in the starting year required distributions for years must be made in the next year one by april and one by december emphasis added thus if the rmd for year is dollar_figure and the rmd for year is dollar_figure and no distribution is made during year a total of dollar_figure must be distributed in year dollar_figure of which must be distributed by april of year this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2018_1 sec_2 2018_1_irb_1 date if you have any additional questions please contact ------------------------- --------------------- in my office at sincerely cathy pastor senior counsel qualified_plans branch tax exempt and government entities
